oo aN OOO

hw MN NY NY NY FS =F A SFP eeP BT 25s
oO a Fk ® N =| CC © @2 NWN ODO a FF CO N =

Rh wo ON

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 2:13-cr-00351-LDG (VCF)

v. ORDER | |

QUINCY STEPHENS,

Defendant.

 

 

Presently before the court is defendant Quincy Stephens’ motion to vacate, set
aside, or correct sentence pursuant to 28 U.S.C. § 2255. (ECF Nos. 46, 47). The
government filed a response (ECF No. 49), to which Stephens replied (ECF No. 51).

I. Background

Stephens pled guilty to five counts of interference with commerce by robbery
(‘Hobbs Act robbery”) under 18 U.S.C. § 1951, as charged in Counts 1, 3, 5, 7, and 9 of
the indictment. He also pled guilty to a single count of carrying and use of a firearm during
and in relation to a crime of violence under 18 U.S.C. § 924(c), specifically the interference
with commerce by robbery charged in Count 9 of the indictment. This Court sentenced
Stephens to 67 months of imprisonment as to each of the Hobbs Act robbery convictions,

to be served concurrently. The Court also found that, as to Stephens’ conviction in Count

 
oT Oo ON OOo Fk WO NM |

NM BP Pp DN ND PO ND = = Se Se aS a Se se Oo oe
oOo a BR WO NO | OD OO DB N OF oO FR WO PE =

 

10 for violating §924(c) by carrying and use of a firearm during and in relation to a crime of
violence, his conviction on Count 9 for the Hobbs Act robbery qualified as a “crime of
violence.” Accordingly, the Court imposed an 84-month term of imprisonment as to the
§924(c) conviction to be served consecutive to the sentence for the Hobbs Act robbery
convictions, resulting in a total term of imprisonment of 151 months.

In the instant motion, Stephens moves to vacate his §924(c) conviction and
sentence pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015), and requests that
the court resentence him to 67 months imprisonment as to his conviction on the five counts
of Hobbs Act robbery.

Il. Analysis

A federal prisoner may move to “vacate, set aside or correct” his sentence if it “was
imposed in violation of the Constitution.” 28 U.S.C. § 2255(a). When a petitioner seeks
relief pursuant to a right recognized by a United States Supreme Court decision, a
one-year statute of limitations for seeking habeas relief runs from “the date on which the
right asserted was initially recognized by the Supreme Court.” 28 U.S.C. § 2255(f)(3). The
petitioner bears the burden of demonstrating that his petition is timely and that he is entitled
to relief.

In Johnson, the United States Supreme Court held that the residual clause in the
definition of a “violent felony” in the Armed Career Criminal Act of 1984, 18 U.S.C. §
924(e)(2)(B) (“ACCA”), is unconstituticnally vague. 135 S. Ct. at 2557. The ACCA defines
“violent felony” as any crime punishable by imprisonment for a term exceeding one year,
that:

(i) has as an element the use, attempted use, or threatened use of physical
force against the person of another; or

(ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
involves conduct that presents a serious potential risk of physical injury to
another.

 
2D Oo ODO NN OO oO FF WO DY =

NM PO Po NO NDB ND ND AH HSH] He FS S&S Fe FF Fe Ff FS
Oo oa KR Oo NY =&* ODO O DON DO oO FF WB NY =

 

18.U.S.C. § 924(e)(2)(B). Subsection (ii) above is known as the ACCA's “residual clause.”
Johnson, 135 S. Ct. at 2555-56. The Supreme Court held that “increasing a defendant's
sentence under the clause denies due process of law.” /d. at 2557.

Stephens was not, however, sentenced pursuant to ACCA. Rather, he was
convicted of violating 18 U.S.C. §924(c) for carrying and use of a firearm during and in
relation to a crime of violence. Section 924(c)(3) provides:

the term “crime of violence” means an offense that is a felony and—

(A) has as an element the use, attempted use, or threatened

use of physical force against the person or property of another,

(B) that by its nature, involves a substantial risk that physical

force against the person or property of another may be used in

the course of committing the offense.
As with the ACCA, subsection (a) is referred to as the force clause while subsection (B) is
referenced as the residual clause. Stephens argues that Johnson is equally applicable to
§924(c) cases and that his instant motion is timely as it was filed within one year of
Johnson. The Ninth Circuit, however, subsequently held to the contrary. When Stephens
filed his present motion, “[t]he Supreme Court [had] not recognized that § 924(c)’s residual
clause is void for vagueness in violation of the Fifth Amendment.” United States v.
Blackstone, 903 F.3d 1020, 1028 (9" Cir. 2018). As indicated by the Ninth Circuit, “[t]he
Supreme Court may hold in the future that Johnson extends to sentences imposed...
pursuant to 18 U.S.C. § 924(c), but until then [defendant’s] motion is untimely.” /d.
Accordingly, Stephens’ motion was premature when it was filed.

The Supreme Court has, however, subsequently applied the principles first outlined
in Johnson to the residual clause of §924(c), holding “that § 924(c)(3)(B) is
unconstitutionally vague.” United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

Accordingly, while Stephens’ motion was premature when it was filed, the Court will now

consider the motion as timely given the Supreme Court’s decision in Davis, extending the

3

 
 

 

 

principles of Johnson to §924(c), and will treat the motion as if filed seeking relief pursuant
to Davis.

Stephens asserts that his conviction is not subject to the provisions of § 924(c)(3)
because his underlying conviction (Hobbs Act robbery) does not constitute a “crime of
violence.” He argues that his §924(c) conviction and sentence is unconstitutional under
Davis because a Hobbs Act robbery cannot constitute a crime of violence without relying
on the residual clause. The court disagrees.

Stephens argues that a Hobbs Act robbery cannot categorically fall under the force
clause of § 924(c)(3)(A) “[b]ecause a “Hobbs Act robbery . . . can be committed by any
amount of force necessary to accomplish the taking, it does not necessarily require the use
of violent force.” Prior to the Supreme Court's holding in Davis, the Ninth Circuit held that
Hobbs Act “[rlobbery indisputably qualifies as a crime of violence” under § 924(c). United
States v. Mendez, 992 F.2d 1488, 1491 (9th Cir. 1993). In 2016, the Ninth Circuit was
confronted with essentially the same argument that Stephens raises here, that “because
Hobbs Act robbery may also be accomplished by putting someone in ‘fear of injury, 18
U.S.C. § 1951(b), it does not necessarily involve ‘the use, attempted use, or threatened
use of physical force,’ 18 U.S.C. § 924(c)(3)(A).” United States v. Howard, 650 Fed App'x.
A66, 468 (9th Cir. 2016). The Ninth Circuit held that Hobbs Act robbery nonetheless
qualified as a crime of violence under the force clause:

[Petitioner's] arguments are unpersuasive and are foreclosed by United

States v. Selfa, 918 F.2d 749 (9th Cir. 1990). In Se/fa, we held that the

analogous federal bank robbery statute, which may be violated by “force and

violence, or by intimidation,” 18 U.S.C. § 2113(a) (emphasis added), qualifies

as acrime of violence under U.S.S.G. § 4B1.2, which uses the nearly .

identical definition of “crime of violence” as § 924(c). Selfa, 918 F.2d at 751.

We explained that “intimidation” means willfully “to take, or attempt to take, in

such a way that would put an ordinary, reasonable person in fear of bodily

harm,” which satisfies the requirement of a “threatened use of physical force”

under § 4B1.2. Id. (emphasis added) (quoting United States v. Hopkins, 703

F.2d 1102, 1103 (9th Cir. 1983)). Because bank robbery by
“intimidation’—which is defined as instilling fear of injury—qualifies as a crime

 
o0oloumUlUCOWMWmUCUMmNSLUC OCCU COC RON

oO np NM NYO NHB NY HB BS FS |= FS FP st TF 2 2 2
oO ma BB oO NYO = 0 oO A NN ODO a FF WwW NY =

 

 

of violence, Hobbs Act robbery by means of “fear of injury” also qualifies as
[a] crime of violence.
Id.

The Court holds that a Hobbs Act robbery constitutes a crime of violence under §
924(c)(3)'s force clause. Under the elemenis set forth in the language of § 1951,
Stephens’ underlying felony offense (Hobbs Act robbery) is a “crime of violence” because
the offense has, “as an element the use, attempted use, or threatened use of physical
force against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). Therefore,
Davis is inapplicable here because Stephens’ conviction and sentence do not rest on the
residual clause of § 924(c). Accordingly, Stephens’ motion, which rests upon the premise
that his conviction rests upon the residual clause of §924(c), is without merit.

Certificate of Appealability

To appeal this order, Stephens must receive a certificate of appealability. 28 U.S.C.
§ 2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22—1(a). To obtain that certificate, he
“must make a substantial showing of the denial of a constitutional right, a demonstration
that. . . includes showing that reasonable jurists could debate whether (or, for that matter,
agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Slack v.
McDaniel, 529 U.S. 473, 483-84 (2000) (quotation omitted). This standard is “lenient.”
Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc).

The Court will deny the certificate of appealability for the same reasons that it has
denied Stephens’ claims. Reasonable jurists would not find the Court's determination that
the Ninth Circuit has held that a Hobbs Act robbery is a crime of violence pursuant to the
force clause of §924(c) is debatable, wrong, or deserving of encouragement to proceed
further. Accordingly, the court will decline to issue a certificate of appealability.

Therefore, for good cause shown,

 
oo oan oOo an F&F WwW NY

DO mM MO NY YB NY NY |= SF A FR Pre DB.2.s
Oo a bk oO ND |= OO AN DO a FF WO N =

 

 

 

THE COURT ORDERS that the United States’ Motion for Leave to Advise the Court
of Relevant New Authority (ECF No. 53) is GRANTED;

THE COURT FURTHER ORDERS that Quincy Stephens’ Motion to Stay His Motion
to Vacate Pending Resolution of Published Ninth Circuit Decision (ECF no. 54) is DENIED
as moot;

THE COURT FURTHER ORDERS that Quincy Stephens’ Motion to Vacate, Set
Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 (ECF Nos. 46, 47) is DENIED;

THE COURT FURTHER ORDERS that the Clerk of Court shall enter a separate civil
judgment denying defendant Quincy Stephens’ 28 U.S.C. § 2255 motion. The Clerk also
shall file this order and the civil judgment in this case and in the related civil case number
2:16-cv-1452-LDG.

THE COURT DECLINES to issue a Certificate of Appealability.

DATED this _/ g day of February, 2020.

 
  

Lloyd D. George
United States District Judge

 
